DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on July 7, 2022.  Claims 1-15 and 21-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.

Response to Arguments
Concerning the “Claim Rejections under 35 U.S.C. § 102” and “Claim Rejections under 35 U.S.C. § 103” sections on pages 8-10 of the Applicant’s Response filed on May 10, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-15, 21, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesh et al. (US 6152144, hereinafter Lesh) in view of Van Tassel et al. (US 2003/0120337, hereinafter Van Tassel).
Concerning claims 1-5, the Lesh et al. prior art reference teaches an implantable cardiac orifice occlusion device (Figure 6; 600), comprising: distal (Figure 6; distal portion of 65 may be interpreted as a distal anchor) and proximal anchors (Figure 6; 71 | See OA Figure below) adapted to anchor the device in place adjacent the left atrial appendage (Figure 12), the distal anchor having a deformable annular shape adapted to be deployed in the left atrial appendage (Figure 12; distal portion of 103) and the proximal anchor having a deformable annular shape adapted to be deployed in the left atrium (Figure 12; 104), the distal anchor being coupled to the proximal anchor by struts at a plurality of locations around the annularly shaped distal and proximal anchors (Figure 6; connecting links 66 connecting distal portion of 65 with proximal anchor 71 defined as struts); a barrier element secured to the proximal anchor and adapted to cover the left atrial appendage when implanted (Figure 6; 63) and adapted to prevent blood clots from passing through the barrier element (Column 2; Lines 21-56), but it does not specifically teach a cardiac monitoring element secured to at least one of the distal or proximal anchors and adapted to monitor left atrial cardiac data.
However, the Van Tassel reference teaches an implantable cardiac device orifice occlusion device and cardiac monitoring device (Figure 5; 10) comprising: an anchoring portion adapted to anchor the device in place adjacent the left atrial appendage, the anchoring portion comprising a distal deformable annularly-shaped anchoring portion adapted to be deployed in the left atrial appendage (Figure 5; 55, the atraumatic bulbs together form an annularly-shaped portion) and a proximal deformable annularly-shaped anchoring portion being adapted to be deployed in the left atrium (Figure 5; 65; membrane, and thus centering membrane, are delivered in a collapsed configuration, and then expanded, therein making the rim collapsible [¶ 0008]), the distal anchoring portion is coupled to the proximal anchoring portion by struts (Figure 5; 50); a barrier element secured to the anchoring portion and adapted to cover the left atrial appendage when implanted, and adapted to prevent blood clots from passing through the barrier (Figure 5; 40); and a cardiac monitoring element secured to at least one of the anchoring portions (Figure 5; 300), and adapted to monitor left atrial cardiac data, wherein said sensors are configured to acquire data such as electrical activity or blood pressure to determine left atrial pressure or temperature over time ([¶ 0072]), and further includes circuitry configured to process the monitored data to determine left atrial pressure ([¶ 0012]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the device of the Lesh reference include the cardiac monitoring element secured to at least one of the distal or proximal anchors and adapted to monitor left atrial cardiac data as in the Van Tassel reference to allow the device to be capable of diagnosis or monitoring of cardiac issues in a patient (Van Tassel; [¶ 0016]).

    PNG
    media_image1.png
    304
    519
    media_image1.png
    Greyscale

OA Figure 1
Concerning claims 6 and 7, the combination of the Lesh and Van Tassel references as discussed above teaches the device of claim 1, wherein the Van Tassel reference further teaches the cardiac monitoring element being adapted to wirelessly transmit the data to an external device continuously (Van Tassel; Figure 5; 310 | [¶ 0072]).
Concerning claim 8, the combination of the Lesh and Van Tassel references as discussed above teaches the device of claim 6, wherein the Van Tassel reference further teaches the cardiac monitoring device being further adapted to receive a signal from an external device ([¶ 0072], may detect noise from accelerometers).
Concerning claim 9, the combination of the Lesh and Van Tassel references as discussed above teaches the device of claim 1, wherein the Van Tassel reference further teaches a treatment element adapted to provide the delivery of a therapeutic agent ([¶ 0081], catheter may inject chemical ablation agent).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a delivery catheter of the Lesh and Van Tassel combination also be adapted to deliver a therapeutic agent as in the Van Tassel reference to limit atrial fibrillation by limiting or eliminating electrical propagation in the atrial appendage (Van Tassel; [¶ 0081]).
Concerning claim 10, the combination of the Lesh and Van Tassel references as discussed above teaches the device of claim 1, wherein the Lesh reference teaches that the distal anchor, the proximal anchor, and the barrier element are integrated into a singular implantable device (Lesh; Figure 6; 60), wherein the Van Tassel reference teaches that the monitoring reference is integrated into the proximal anchor as part of the singular implantable device (Van Tassel; Figure 5; 300).
Concerning claim 11, the combination of the Lesh and Van Tassel references as discussed above teaches the device of claim 1, wherein the Lesh reference teaches the distal anchor being adapted to be anchored to left atrial appendage tissue and the proximal anchor being adapted to be anchored to left atrial tissue (Lesh; Figure 12; this will also depend on specific placement and the specific dimensions of a patient’s left atrium and left atrial appendage).
Concerning claims 12-14, 21, 23, and 24, the Lesh et al. prior art reference teaches an implantable cardiac orifice occlusion device (Figure 6; 600), comprising: distal (Figure 6; distal portion of 65 may be interpreted as a distal anchor) and proximal anchors (Figure 6; 71 | See OA Figure 1 above) coupled together with struts (Figure 6; connecting links 66 connecting distal portion of 65 with proximal anchor 71 defined as struts) adapted to anchor the device in place adjacent the left atrial appendage (Figure 12), the distal anchor having a deformable annular shape adapted to be deployed in the left atrial appendage (Figure 12; distal portion of 103) and the proximal anchor having a deformable annular shape adapted to be deployed in the left atrium (Figure 12; 104), the struts being coupled at a plurality of locations around the annularly shaped distal and proximal anchors (See OA Figure 1 above); a barrier element secured to the proximal anchor and adapted to cover the left atrial appendage when implanted (Figure 6; 63) and adapted to prevent blood clots from passing through the barrier element (Column 2; Lines 21-56), but it does not specifically teach a cardiac monitoring element secured to at least one of the anchoring portions configured to monitor left atrial cardiac data, the monitoring element comprising: one or more sensors adapted to monitor left atrial cardiac data, and circuitry configured to process the monitored data, wherein the cardiac monitoring element is further adapted to store the data and/or wirelessly transmit the data to an external device.
However, the Van Tassel reference teaches an implantable cardiac device orifice occlusion device and cardiac monitoring device (Figure 5; 10) comprising: distal (Figure 5; 55) and proximal (Figure 5; 65) anchoring portions, wherein the distal anchoring portion is annularly shaped and adapted to be anchored to left atrial appendage tissue (Figure 5; 55, the atraumatic bulbs together form an annularly-shaped portion), wherein the proximal anchoring portion is annularly-shaped and adapted to be anchored to left atrial tissue (Figure 5; 65), wherein the portions are coupled together with struts (Figure 5; 50) adapted to anchor the device in place adjacent the left atrial appendage, wherein the distal anchoring portion is adapted to be anchored to left atrial appendage tissue (Figure 5; 55) and the proximal anchoring portion is adapted to be anchored to left atrial tissue (Figure 5; 65); a barrier element secured to the anchoring portion and adapted to cover the left atrial appendage when implanted, and adapted to prevent blood clots from passing through the barrier element (Figure 5; 40); and a cardiac monitoring element secured to at least one of the anchoring portions configured to monitor left atrial cardiac data (Figure 5; 300), the monitoring element comprising: one or more sensors adapted to monitor left atrial cardiac data, wherein said sensors are configured to acquire data such as electrical activity or blood pressure to determine left atrial pressure or temperature over time ([¶ 0072]), and further includes circuitry configured to process the monitored data to determine left atrial pressure ([¶ 0012]) and is further adapted to wirelessly transmit the data to an external device (Figure 5; 310 | [¶ 0072]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the device of the Lesh reference include the cardiac monitoring element secured to at least one of the distal or proximal anchors and adapted to monitor left atrial cardiac data as in the Van Tassel reference to allow the device to be capable of diagnosis or monitoring of cardiac issues in a patient (Van Tassel; [¶ 0016]).
Concerning claim 15, the combination of the Lesh and Van Tassel references as discussed above teaches the device of claim 12, wherein the Van Tassel reference further teaches the cardiac monitoring device being further adapted to receive a signal from an external device (Van Tassel; [¶ 0072], may detect noise from accelerometers).
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesh et al. (US 6152144, hereinafter Lesh) in view of Van Tassel et al. (US 2003/0120337, hereinafter Van Tassel) as applied to claims 1-15, 21, 23, and 24 above, and further in view of Fastovsky et al. (US 2003/0125790, hereinafter Fastovsky).
Concerning claim 22, the combination of the Lesh and Van Tassel references as discussed above teaches the device of claim 21, wherein the Van Tassel reference teaches the monitoring element further comprising circuitry configured to process the monitored data to determine left atrial pressure (Van Tassel; [¶ 0012]), but teaches that the sensor including the circuitry is secured to the barrier element and not to one or more struts (Van Tassel; Figure 5; 300 | [¶ 0072]).
However, the Fastovsky reference teaches an implantable anchoring device (Figure 1; 2), wherein the reference teaches that the anchoring device may include a distal annularly-shaped anchoring portion (Figure 1; 5) and a proximal annularly-shaped anchoring portion (Figure 1; 3) wherein the anchoring portion may further include a strut, wherein a sensor may be secured to the strut (Figure 1; 3 | [¶ 0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the sensor including the circuitry of the Lesh and Van Tassel bombination be secured to a strut of the device as in the Fastovsky reference instead of to the barrier element given the Fastovsky reference teaches that a strut like structure may be an alternative method for attaching a sensor to an anchoring device (Fastovsky; [¶ 0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/11/2022